—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Superintendent of Clinton Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of losing or damaging State property. The record establishes that petitioner was assigned to the meat room and was the only inmate locked in the room. Subsequently, while petitioner was on duty, 54 pounds of hamburger meat were found missing from the meat room. Contrary to petitioner’s contention, the misbehavior report, petitioner’s own testimony and the testimony of the civilian cook provide substantial evidence supporting the finding of petitioner’s guilt (see, Matter of Weathersby v Goord, 257 AD2d 934; Matter of Burt v McGinnis, 249 AD2d 650). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mercure, J. P., Peters, Carpinello, Graffeo and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.